internal_revenue_service department of the treasury number release date index number grantor washington dc person to contact telephone number refer reply to cc psi - plr-120051-01 date date a b c d e d1 d2 d3 d4 d5 d6 year bank state state trust plr-120051-01 -2- trust trust trust dear this letter responds to your letter dated date submitted by you as the authorized representative of a b and c requesting certain rulings under the internal_revenue_code the information submitted states that on d1 grantor established an irrevocable_trust for the benefit of her children issue and other relatives trust trust was funded with stock in a closely-held corporation during the period in which trust held the stock the corporation paid no dividends on the stock in year the initial trustees of trust ceased to serve as trustees and grantor’s child a became successor trustee under trust on d2 a appointed d a person having no interest under trust and not related or subordinate to grantor as defined in sec_672 as co-trustee in accordance with trust’s provisions a’s siblings b and c consented to the appointment of d as co-trustee d as the trustee possessing the power of discretionary distributions allocated all trust assets to three equal trusts one trust for the benefit of a_trust one trust for the benefit of b_trust and one trust for the benefit of c trust collectively the trusts each of the trusts is an alternative distribution trust as described in paragraph dollar_figure of trust on d3 d resigned and ceased to serve as co-trustee on d4 a designated bank as sole trustee and a resigned and ceased to serve as trustee b and c consented to the appointment of bank as the sole trustee on this same date b and c renounced their right to serve as successor trustees under trust at this time on d5 bank as trustee moved the situs of trust from state to state in accordance with trust trust was irrevocable on date it is represented that no additions have been made to trust after that date paragraph dollar_figure of trust provides that the beneficiaries of trust are to be identified by classes which consist of the following persons class one consists of all plr-120051-01 -3- grantor’s children class two consists of all grantor’s issue other than her children class three consists of all the spouses of grantor’s children class four consists of all respective issue of grantor’s siblings and all respective issue of the siblings of grantor’s spouse paragraph of trust provides the power to make distributions of income and principal distributions from trust is to be vested solely in the trustees possessing the power of discretionary distributions under paragraph distributions may be made at any time to none one some or all of the beneficiaries then eligible to receive distributions and in such proportions and amounts equal or unequal as the trustees possessing the power of discretionary distributions under paragraph dollar_figure deem advisable in their sole discretion beneficiaries who are eligible to receive distributions are to be all members of classes one two three and four who are living at the time of the distribution provided that distributions to members of class four are to be made only if and to the extent deemed necessary in the sole judgment of the trustees possessing the power of discretionary distributions under paragraph for the health education support or maintenance of such members and then only if and to the extent that in the sole judgement of such trustees no greater need for distributions then exists or is reasonably likely to exist in the future among members of classes one and two paragraph of trust provides that trust is to terminate upon the closing of all of classes one two three and four upon termination trust assets are to be distributed in equal shares to two charities for their respective general tax-exempt purposes but without other restriction as to use if either of the selected two charities is not then in existence the share otherwise distributable to such charity is to be distributed instead to one or more organizations then described in sec_501 selected by the trustees possessing the power of discretionary distributions under paragraph dollar_figure having purposes similar to those of such charity paragraph dollar_figure of trust provides that the trustees possessing the power of discretionary distributions are to be all those trustees acting at any time except any trustee who by possessing a discretionary power to distribute or withhold any income or principal from any trust created under trust to change the situs of any trust under trust pursuant to paragraph dollar_figure or to select successor distributees pursuant to paragraph would be a younger_generation_beneficiary having a present power as defined in sec_2613 or is eligible to receive distributions from any trust created under trust or who has the legal_obligation to support a beneficiary who is eligible to receive distributions from any trust created under trust or is a_related_or_subordinate_party within the meaning of sec_672 with respect to grantor or any other contributor if grantor or such other contributor is then living provided that if the possession of such powers by a trustee who is such a_related_or_subordinate_party would not cause more than half the trustees then acting and possessing such powers to be such related or subordinate parties then such trustee may possess such powers if plr-120051-01 -4- not otherwise disqualified under this paragraph and provided further that if at any time more than one trustee who is such a_related_or_subordinate_party is acting under trust the immediately preceding proviso is to apply to as many of such trustees as may qualify under such proviso in order of length of service beginning with the trustee who has served the longest or if the length of service is the same who first qualified as a trustee possessing the power of discretionary distributions or if there is no difference who is eldest in age paragraph dollar_figure of trust provides that if not sooner terminated pursuant to other provisions of trust each trust created under trust is to terminate years after the death of the survivor of all members of classes one two three and four who are living at the execution of trust including with respect to class three only the spouses of grantor’s children who are married to a child of grantor at the execution of trust any trust assets governed by a statute or rule_of law under which the assets could not validly remain in trust until the date above described are to be distributed on the last date on which the assets can validly remain in trust in the event of the termination of trust in whole or in part under this paragraph distribution of assets are to be made among the then living beneficiaries who are eligible to receive distributions in accordance with paragraph in such amounts and proportions as the trustees possessing the power of discretionary distributions under paragraph in their sole discretion deem advisable or if no eligible_beneficiary is then living in accordance with the provisions of paragraph paragraph dollar_figure of trust provides that any distributions from trust to an eligible_beneficiary may in the sole discretion of the trustees possessing the power of discretionary distributions under paragraph be retained for the sole benefit of such beneficiary in a separate trust under either paragraph dollar_figure or paragraph dollar_figure referred to as a distributions trust and an alternative distributions trust respectively all payments or distributions of income or principal authorized under trust may be made by expending the same for the beneficiary’s benefit and in the case of a beneficiary who is a minor or under other legal disability all payments or distributions of income or principal may be made directly to the beneficiary despite the disability to a custodian other than grantor or any other contributor designated by the trustees under the applicable uniform gifts or transfers to minors act or to a legal guardian or conservator other than grantor or any other contributor provided that no payment or distribution is to be made to a custodian guardian or conservator if the payment would cause such person to become a younger_generation_beneficiary having a present_interest or a present power in trust as such terms are defined in sec_2613 paragraph dollar_figure of trust provides that each alternative distributions trust is to be administered as follows under paragraph the net_income including the net_income from any separate_income set_aside account is to be paid to the beneficiary provided that if the plr-120051-01 -5- trustees possessing the power of discretionary distributions under paragraph dollar_figure deem it advisable all or any part of the net_income may be either i withheld accumulated and added to principal or ii irrevocably set_aside for the beneficiary’s benefit in accordance with paragraph under paragraph any net_income irrevocably set_aside pursuant to paragraph is to be permanently segregated in a separate_income set_aside account the trustees are to pay to the beneficiary such sums from the income set_aside account as the trustees possessing the power of discretionary distributions under paragraph dollar_figure deem advisable provided that at the request of the beneficiary the trustees are to pay to the beneficiary from the income set_aside account an amount equal to the difference between a the sum of all income_tax liabilities imposed on the beneficiary for a particular taxable_year by reason of any income set_aside pursuant to paragraph with respect to such taxable_year and b the sum of all distributions from trust including the income set_aside account to the beneficiary during such taxable_year and provided further that upon the death of the beneficiary the remaining assets of the income set_aside account are to be disposed in accordance with the exercise by the beneficiary of a general testamentary_power_of_appointment exercisable by the beneficiary alone and in all events which is conferred on the beneficiary to appoint to the beneficiary’s estate or otherwise to the extent the remaining assets of the income set_aside account are not effectively disposed of by the exercise of the power such assets are to be distributed to the estate of the beneficiary under paragraph such sums of principal as the trustees possessing the power of discretionary distributions under paragraph dollar_figure deem advisable are to be paid to the beneficiary paragraph dollar_figure provides that if the initial trustees of trust cease to serve the vacancy created is to be filled by a if a fails to qualify or ceases to serve he is to be replaced by b if b fails to qualify or ceases to serve he is to be replaced by c the individual trustee or trustees as distinguished from any corporate trustee acting have the power to nominate and appoint as a co-trustee or as a successor one or more individual trustees or a corporate trustee if any child of grantor is serving as a trustee then a majority of all grantor’s children whether or not then serving as trustees must concur in the appointment of the co-trustee or successor if there is no trustee acting under trust possessing the power of discretionary distributions under paragraph dollar_figure at a time when such a power may be exercised the trustees then acting have the duty to appoint one of more individual trustees or a corporate trustee capable of possessing such power paragraph of trust provides the trustees with the power to transfer the situs of the administration of any trust from state to any other jurisdiction as the trustees possessing the power of discretionary distributions under paragraph dollar_figure deem advisable plr-120051-01 -6- subsequent to d5 grantor’s children formed a_trust company in state family_trust company and plan to have it serve as trustee for trust trust and trust grantor’s children also plan to request that bank resign as trustee of trust trust and trust a separate company incorporated in state and wholly-owned by grantor’s children family_corporation is the sole shareholder of family_trust company on d6 each of grantor’s children renounced their right directly or indirectly to participate as a trustee or in any other capacity in any decisions regarding discretionary distributions to any beneficiary under trust or any separate trust created thereunder in order to carry out this renunciation each of grantor’s children agrees that he or she will at all times act to cause family_trust company to act in accordance with the bylaw provisions of family_trust company the formation and operation of family_trust company will be consistent with such renunciations requiring that a distributions committee make all distribution decisions the board_of directors appoints the distributions committee to serve for a two year term subject_to removal only for malfeasance or bad faith conduct the family_trust company requires that the distributions committee consist solely of person s who do not have beneficial interests in any trusts created under trust under the bylaws of family_trust company there shall be no less than one and no more than three members of the distributions committee each of which shall be a director of family_trust company duly elected by the unanimous vote of the directors of family_trust company and a person who is neither an employee of family_trust company a beneficiary of any trust for which family_trust company serves as trustee nor a related nor subordinate party within the meaning set forth in sec_672 as to any grantor of any trust for which family_trust company serves as trustee or any beneficiary of any such trust as sole shareholders of family_corporation which is the sole shareholder of family_trust company a b and c have the power to appoint and remove the directors of family_trust company grantor’s children propose that e a director of the family_trust company and an attorney representing grantor the grantor’s children and other members of grantor’s family should serve as the initial sole member of the distributions committee ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after october or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive plr-120051-01 -7- sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment revrul_95_58 1995_2_cb_191 revoking rev_rul 1979_2_cb_325 holds that a decedent-settlor's reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of distribution over the property transferred by the decedent-settlor to the trust for purposes of sec_2036 and sec_2038 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive for purposes of sec_672 and sec_674 and sec_675 a_related_or_subordinate_party shall be presumed to be subservient to the grantor in respect of the exercise or nonexercise of the powers conferred on him unless such party is shown not to be subservient by a preponderance_of_the_evidence under trust during grantor’s lifetime a b and c may not serve as trustees possessing the power of discretionary distributions with respect to trust trust or trust because they are related or subordinate parties with respect to grantor within the meaning of sec_672 moreover after grantor’s death none of grantor’s children can serve as a trustee with the power to make discretionary distributions from trust trust or trust because under trust an individual trustee eligible to receive distributions from any trust created under trust may not possess the power to make discretionary distributions to himself or herself accordingly none of grantor’s children could ever possess a general_power_of_appointment over assets in trust trust or trust created for his or her benefit because they cannot participate in distributions to themselves further a b and c renounced their right directly or indirectly to plr-120051-01 -8- participate as a trustee or in any other capacity in any decisions regarding discretionary distribution to any beneficiary under trust or any separate trust created thereunder under the bylaws of family_trust company there shall be no less than one and no more than three members of the distributions committee each of which shall be a director of family_trust company duly elected by the unanimous vote of the directors of family_trust company and a person who is neither an employee of family_trust company a beneficiary of any trust for which family_trust company serves as trustee nor a related nor subordinate party within the meaning set forth in sec_672 as to any grantor of any trust for which family_trust company serves as trustee or any beneficiary of any such trust accordingly a b and c as sole shareholders of family_corporation that owns family_trust company will not be deemed to possess a general_power_of_appointment under sec_2041 with respect to trust trust and trust ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed to be a transfer of property by the individual possessing the power for gift_tax purposes sec_2514 defines the term general_power_of_appointment as a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_25_2514-1 of the gift_tax regulations provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of his estate under trust a b and c may not serve as a trustee possessing the power of discretionary distributions with respect to trust trust or trust because they are related or subordinate parties with respect to grantor within the meaning of sec_672 moreover after grantor’s death none of grantor’s children can serve as a trustee with the power to make discretionary distributions from trust trust or trust because an individual trustee eligible to receive distributions from any trust created plr-120051-01 -9- under trust may not possess the power to make discretionary distributions to himself or herself accordingly none of grantor’s children could ever possess a general_power_of_appointment over assets in trust trust or trust created for his or her benefit because they cannot participate in distributions to themselves accordingly a b and c’s renunciation of the power to make any distribution decisions with respect to trust trust and trust is not a gift by grantor’s children under sec_2501 ruling sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive for purposes of sec_672 and sec_674 and sec_675 a_related_or_subordinate_party shall be presumed to be subservient to the grantor in respect of the exercise or nonexercise of the powers conferred on him unless such party is shown not to be subservient by a preponderance_of_the_evidence revrul_66_160 1966_1_cb_164 provides that a director of a corporation is not an employee as that term is used in sec_672 in defining the term related_or_subordinate_party merely because he is a director based solely on the facts and representations submitted we conclude that e is not a_related_or_subordinate_party of grantor a b or c merely because e is a director of family_trust company we make no ruling or implication regarding whether e is a_related_or_subordinate_party of grantor a b or c because of any other relationship e may have with any person further we make no ruling or implication regarding the effect of future administration of the trusts on whether e is a_related_or_subordinate_party of grantor a b or c ruling sec_2036 in general provides that the value of the gross_estate includes the value of all property to the extent of any interest in the property that was transferred by the decedent for less than adequate_consideration if the decedent has retained for life the right alone or in conjunction with any person to designate the person who shall possess or enjoy the property or the income therefrom sec_2038 in general provides that the value of the gross_estate includes the value of all property to the extent of any interest in the property that was transferred by the decedent for less than adequate_consideration if the decedent held plr-120051-01 -10- a power exercisable alone or in conjunction with any person to change the enjoyment of the property through the exercise of a power to alter amend revoke or terminate sec_25_2511-2 of the gift_tax regulations provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard see also sec_25_2511-2 for purposes of sec_2036 and sec_2038 it is immaterial in what capacity the power was exercisable by the decedent thus if a decedent transferred property in trust while retaining as trustee the discretionary power to distribute the principal and income the trust property will be includible in the decedent's gross_estate under sec_2036 and sec_2038 the regulations under sec_2036 and sec_2038 explain that a decedent is regarded as having possessed the powers of a trustee if the decedent possessed an unrestricted power to remove the trustee and appoint anyone including the decedent as trustee sec_20_2036-1 and sec_20_2038-1 of the estate_tax regulations in this case a b and c would have the power indirectly through the family_trust company to appoint and remove the members of the board_of directors the board_of directors appoints the distributions committee to serve for a two year term subject_to removal only for malfeasance or bad faith conduct the family_trust company requires that the distributions committee consist solely of person s who do not have beneficial interests in any trusts created under trust under the bylaws of family_trust company there shall be no less than one and no more than three members of the distributions committee each of which shall be a director of family_trust company duly elected by the unanimous vote of the directors of family_trust company and a person who is neither an employee of family_trust company a beneficiary of any trust for which family_trust company serves as trustee nor a related nor subordinate party within the meaning set forth in sec_672 as to any grantor of any trust for which family_trust company serves as trustee or any beneficiary of any such trust consequently a b and c’s power to remove and appoint members of the board_of directors which in turn has the power to appoint the distributions committee will not constitute the power to affect the beneficial_enjoyment of the trust property under sec_2036 and sec_2038 or otherwise cause them to be deemed to have a general_power_of_appointment over the trust assets under sec_2041 see revrul_95_58 ruling sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person plr-120051-01 -11- under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer will not cause the trust to lose its exempt status sec_26_2601-1 example involves a_trust that is irrevocable on or before date in state y bank replaced state x bank as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficiary interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter sec_26_2601-1 example involves a_trust that is irrevocable on or before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust terms are identical except for the beneficiaries plr-120051-01 -12- the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in this case trust was irrevocable on date it is represented that no additions have been made to trust after that date the division of trust assets into three equal trusts and the change_of situs of trust in accordance with trust will not result in a shift of any beneficial_interest in either trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the division and change in situs will not extend the time for vesting of any beneficial_interest in either trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the division of trust into three equal trusts one trust for the benefit of a_trust one trust for the benefit of b_trust and one trust for the benefit of c trust and the change_of situs of trust from state to state will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes under sec_2601 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to a b and c sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
